I must respectfully dissent from the opinion of my colleagues in this matter. I believe no reasonable juror could conclude from the evidence submitted in this summary proceeding that the Dayton Power and Light Company had acted "wilfully and wantonly" in failing to prevent a sixteen-and-one-half-year-old boy from climbing a seventy-five foot electric utility tower and being severely injured. Carswell v. Toledo Edison Co. (1988), 53 Ohio App.3d 82,  557 N.E.2d 1241.
Even if we were to assume the existence of facts that the appellant was a discovered trespasser, no reasonable juror could conclude that DP  L's negligence in this matter exceeded that of the intoxicated teenager. *Page 121